            Case 1:20-cv-01805 Document 1 Filed 07/02/20 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

TRAVELERS CASUALTY AND SURETY                           *
COMPANY OF AMERICA
    One Tower Square                                    *    Civil Action No. 20-1805
    Hartford, Connecticut 06183
                                                        *
                      Plaintiff,
                                                        *
v.
                                                        *
INNOVATIVE SERVICE TECHNOLOGY
MANAGEMENT SERVICES, INC.                               *
t/a IST MANAGEMENT SERVICES, INC.
        934 Glenwood Avenue                             *
        Suite 250
        Atlanta, Georgia 30316                          *

               Serve on:                                *
               Resident Agent
               Corporation Service Company              *
               1090 Vermont Avenue, NW
               Washington, DC 20005                     *

                      Defendant.                        *

*      *       *      *       *         *      *        *    *        *    *       *       *

                                            COMPLAINT

       Plaintiff, Travelers Casualty and Surety Company of America (“Plaintiff” or “Travelers”)

by undersigned counsel, sues the Defendant, Innovative Service Technology Management

Services, Inc. t/a IST Management Services, Inc. (“IST”), and in support thereof states:

                                   Parties, Jurisdiction, and Venue

       1.      Travelers is a Connecticut corporation engaged in the insurance business with its

principal place of business in Hartford, Connecticut.




                                                   1
            Case 1:20-cv-01805 Document 1 Filed 07/02/20 Page 2 of 5




       2.      Travelers, as insurer/surety, issued bond/policy no. 053-LB-105570410

(“Bond/Policy”) on behalf of the American Psychological Association (“APA”). Upon

information and belief, the APA is an entity formed and existing under the laws of the District of

Columbia with its principal place of business in the District of Columbia.

       3.      Defendant, IST, is a Georgia corporation with its principal place of business in

Atlanta, Georgia.

       4.      On or about March 13, 2017, the APA entered into the “APA Independent

Contractor Agreement” (“IST Agreement”) with IST. A copy of the IST Agreement is attached

hereto and incorporated herein as EXHIBIT 1.

       5.      Pursuant to the IST Agreement, IST provided personnel to work in the APA’s

mailroom located at 750 First Street NE, Washington, DC 20002. As part of their duties and

services, the IST personnel would receive and properly deliver mail and packages to various

APA departments. Additionally, the IST personnel would receive checks in the mail, and would

be responsible for the proper handling of those checks.

       6.      Jurisdiction is appropriate in this Court pursuant to 28 U.S.C. §1332(a), as the

matter in controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is

between citizens of different States.

       7.      Venue is appropriate in this Court pursuant to 28 U.S.C. § 1391(a)(2), as a

substantial part of the events or omissions giving rise to this action occurred in the District of

Columbia.




                                                2
             Case 1:20-cv-01805 Document 1 Filed 07/02/20 Page 3 of 5




                                               Facts

       8.        Following the commencement of IST’s services under the IST Agreement, APA

learned that certain checks mailed by APA customers had apparently been stolen and deposited

into fraudulent bank accounts opened at various locations around the country.

       9.        APA promptly engaged Kroll, to investigate the circumstances surrounding the

stolen checks.     Kroll ultimately determined that the checks had been stolen, forged and

fraudulently deposited into various bank accounts by Leroya Kearse, an IST employee.

       10.       APA made a claim against Travelers pursuant to the Bond/Policy.

       11.       On or about May 24, 2019, pursuant to its obligations under the Bond/Policy,

Travelers made payment to the APA in the amount of $241,470.85 (the “Loss Payment”).

       12.       The Loss Payment was made because of the actions and/omissions of IST and its

employee.

       13.       In exchange for the Loss Payment, the APA executed a Release and Assignment

dated February 25, 2019 in favor of Travelers, a copy of which is attached hereto and

incorporated herein as EXHIBIT 2. Pursuant to the Release and Assignment, the APA assigned

to Travelers all claims and rights it had, or may have, against any person or party described

therein and/or relating to the claim submitted by the APA against the Bond/Policy. The assigned

claims and rights include any right to recovery or cause of action APA previously had against

IST.

       14.       Additionally, pursuant to the terms of the Bond/Policy, APA agreed that:

                 The [APA] must transfer to [Travelers] all of [APA’s] right of recovery
                 against any person or organization for any loss [APA] sustained and for
                 which [Travelers] has paid or settled. [APA] must also do everything
                 necessary to secure those rights and do nothing after loss to impair them.




                                                 3
              Case 1:20-cv-01805 Document 1 Filed 07/02/20 Page 4 of 5




                                        Count I - Assignment

        15.     Travelers incorporates by reference the allegations in Paragraphs 1 through 15 of

this Complaint, as if fully set forth herein.

        16.     As a result of the thefts committed by IST employee Ms. Kearse, Travelers paid

APA the sum of $241,470.85 pursuant to its obligations under the Bond/Policy.

        17.     Pursuant to the terms of the Bond/Policy and the Release and Assignment,

Travelers is entitled to recover the amount of its Loss Payment directly from IST.

        WHEREFORE, Travelers demands judgment against IST in the amount of TWO

HUNDRED FORTY ONE THOUSAND FOUR HUNDRED SEVENTY DOLLARS and Eighty

Five Cents ($241,470.85), plus interest, attorneys’ fees, and such other and further relief as

justice requires.

                                       Count II - Subrogation

        18.     Travelers incorporates by reference the allegations in Paragraphs 1 through 18 of

this Complaint, as if fully set forth herein.

        19.     The losses sustained by APA and Travelers are the direct result of the unlawful

and improper acts of Ms. Kearse, as IST’s employee, and IST.

        20.     Pursuant to the equitable doctrine of subrogation, Travelers is entitled to recover

the amount of the Loss Payment from IST.

        WHEREFORE, Travelers demands judgment against IST in the amount of TWO

HUNDRED FORTY ONE THOUSAND FOUR HUNDRED SEVENTY DOLLARS and Eighty

Five Cents ($241,470.85), plus interest, attorneys’ fees, and such other and further relief as

justice requires.




                                                 4
Case 1:20-cv-01805 Document 1 Filed 07/02/20 Page 5 of 5




                         /s/ Patrick J. Madigan
                         Patrick J. Madigan, Bar No. 497156
                         Pike & Gilliss, LLC
                         600 Washington Avenue
                         Suite 303
                         Towson, Maryland 21204
                         (443) 761-6500
                         (443) 761-6519 (fax)
                         pmadigan@pikegilliss.com
                         Attorneys for Plaintiff




                           5
